DETAILED ACTION
Response to Amendment
Applicant's amendments filed October 24th, 2022 have been entered. Claims 24-25, 28-31, 36, 38, and 40-42 have been amended. Claims 26-27 and 32-35 have been cancelled.

The Section 112, 1st paragraph rejections made in the Office action mailed June 24th, 2022 have been withdrawn due to Applicant’s amendments.
The Section 112, 1st paragraph rejections made in the Office action mailed June 24th, 2022 have been withdrawn due to Applicant’s amendments. However, upon further consideration, a new ground(s) of rejection has been made and the rejections have been reapplied and updated to reflect Applicant’s amendments.
The Section 103 rejections made in the Office action mailed June 24th, 2022 have been withdrawn due to Applicant’s amendments. However, upon further consideration, a new ground(s) of rejection has been made.

Response to Arguments
Applicant’s arguments filed October 24th, 2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument 
Furthermore, it was not specifically pointed out how the currently amended claim traverses the rejections made in the prior Office actions, but merely alleged that the claims are clearly traversed.
Furthermore, the priority claims were not questioned, and thus are presumed valid.


Claim Interpretation
Regarding claim 24, the limitation “an extruded film….wherein the polymer film and the nonwoven web have been joined to form a precursor laminate while the film was in a softened state thereby to bond the nonwoven” will be considered a process-by-product type limitation.
Although product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.  In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985).
The phrase “the laminate [web] has a pattern of relatively larger protrusions” will be considered any protruding out of plane deformation formed in the laminate, as no directionality to the protrusion has been set forth (i.e. the protrusions may act as a skin-facing protrusion or core-facing protrusion in the final product in the absorbent article of claims 39 & 41).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the Applicant regards as his invention.


Claims 24-31, 36-39, & 41-42 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the Applicant), regards as the invention.
Regarding claim 24, the term “the laminate” in line 9 isn’t clear whether it is referring to the laminate web or the precursor laminate.
The last paragraph is now more confusing than previously recited. Applicant has removed some unclear structural limitation and expected that the addition of “method” to the Fiber-Fiber Distance Measurement in the last line would do the work for them. While claims are interpreted in light of the specification, limitations from the specification are not read into the claims. While the entire test process is not necessary to replicate in the claims, it should be clear in the claimed subject matter, how the value/range is obtained and what it represents (for example, see prosecution history for 16/816,323) or the test should be struck from the claims (for example, see prosecution history for 14/933,002). It is unclear how the fiber to fiber distance is being measured and where that measurement is being taken from. How does a product comprising the characteristic measured by this method of measurement different from a product having this characteristic measured by a similar and/or different measurement or estimation technique?
Claims 25-31, 36-39, and 41-42 are rejected for being dependent on and failing to correct an indefinite claim.

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 24-31, 36-39, & 41-42 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cecchetto (U.S. Pub. No. 2020/0060882 A2) (hereinafter “Cecchetto”).
Regarding claims 24-31, 36-39, and 41-42, Cecchetto teaches a laminate material web comprising a first surface comprising a film layer and a second surface comprising a nonwoven layer, wherein the nonwoven layer can constitute the wearer facing surface [0038], wherein the layers are joined together via semi-molten extruded polymer to form the laminate [0039], wherein the film layer contains a plurality of relatively smaller microdeformations/microapertures having an area of between about 0.01 and 0.78 mm2 [0044, 0063] and the laminate comprises a plurality of relatively larger macrodeformations in the form of protrusions/recesses, wherein the macro-deformations are sized and shaped to contain a plurality of the micro-deformations therein [0044-0045, 0047, 0049, 0052, 0062],  interfiber distance of above about 55 µm, or in a range of about 60 µm to about 200 µm and comprise bicomponent fibers having an exemplary denier of about 6 and an exemplary basis weight of 15 gsm [0035, 0092, 0095, 0100-0103], wherein all of the examples and ranges given are seen as anticipated
[i.e. “when, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is anticipated if one of them is in the prior art" Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (See MPEP 2131.03 I)] or sufficiently specific to anticipate the range.

Claims 24-31, 36-39, & 41-42 are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki (U.S. Pub. No. 2009/0137976 A1) (hereinafter “Suzuki”) in view of either Yuasa et al. (JP 05-125647 A) (hereinafter “Yuasa”) OR Shiba et al. (JP 2647858 B2) (hereinafter “Shiba”), and optionally in view of Cai et al. (CN 1942520 A) (hereinafter “Cai”) and Fukuhara et al. (JP 2003-116909 A) (hereinafter “Fukuhara”).
Regarding claims 24-31, 36-39, and 41-42, Suzuki teaches a laminated surface sheet for an absorbent article comprising a number of elevated areas and concave portions (both forming protrusions) formed to decrease contact area and increase cushioning effect between the body-facing nonwoven layer (Fig. 3(a) [3A]) [0013, 0017] and an absorbent core facing film layer (Fig. 3(a) [3B]), wherein the nonwoven layer is preferably an air-through carded nonwoven [0054] having a basis weight of 10 to 20 gsm, preferably 10 to 15 gsm [0061], wherein elevated areas and concave portions are at a pitch of 3 to 7 mm [0060], which give an approximate calculated staggered pattern density of 5.5 to 22.2 elevated areas per cm2, and at least the film layer comprises a large number of openings for an opening area ratio of about 10% to about 19% and having an area of 0.35 to 0.60 mm2 and are preferably formed at least in the concave portions and/or in the portions surrounding the concave portions (i.e. the sides of the elevated portions) [0063-0064].
However, a median interfiber distance is not set forth for the nonwoven.
Yuasa teaches a laminated nonwoven fabric and film for topsheets in absorbent articles [0001-0002] formed via extrusion casting lamination, wherein the nonwoven is formed such that the properties of flexibility and strength are balanced [0003, 0005, 0007], the nonwoven comprising preferably bicomponent fibers of 1-6 denier [0011, 0018] uniformly dispersed and bonded in an air through carded method [0018] such that the interfiber distance in the thickness direction (z-direction) is constantly about 70 µm or more and 250 µm or less based on a plurality of equations taking fiber fineness, nonwoven basis weight, and nonwoven thickness into account [0006, 0011-0017, 0025]. The uniform and constant fiber dispersion indicates that the average should be approximately equal to the median, wherein a median value equating the average value would have been desired and sought after by one of ordinary skill in the art, where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05 I.
	OR
Shiba teaches a laminate of a first/upper nonwoven and second/lower perforated film topsheet for an absorbent article, wherein the first layer is a thermally treated carded nonwoven having a basis weight of 4 to 15 gsm and an inter-fiber distance of 40 µm or more (pg. 4), wherein a larger fiber gap is shown to be a desired result effective and thus the both resulting average and median fiber gap within the claimed range would also be seen as desirable.
It would have been obvious to one of ordinary skill in the art at the time of invention having a nonwoven film laminate to have a median interfiber distance within the range claimed. One of ordinary skill in the art would have been motivated to provide a nonwoven film laminate comprising a nonwoven that is flexible while maintaining its strength/bond [0003, 0005, 0007, 0035] or have liquid hardly remain on/in the first nonwoven layer [Shiba, pg. 2].
Regarding the product-by-process limitations, while Suzuki does not explicitly teach extrusion lamination as claimed, it has been held that a similar/same laminate is set forth to that claimed. In the event that it does not:
Cai teaches a laminate comprising a nonwoven and microperforated film usable as a topsheet, wherein the lamination process advantageously uses extrusion casting lamination [0016, 0018] over prior art adhesive lamination [0005].
It would have been obvious to one of ordinary skill in the art at the time of invention to extrusion casting a softened/molten film state to laminate to a nonwoven. One of ordinary skill in the art would have been motivated to form a nonwoven/perforated film laminate that avoids the potential allergies/irritation of an adhesive under the action of moisture and human body temperature [0005] and avoids multiply heating the film material while maintaining a reliable bond [0005, 0028-0029].
In the event that the elevated portions are not seen as containing the openings in the film layer:
Fukuhara teaches a shaped nonwoven usable as a skin-contacting topsheet, wherein the nonwoven has openings through at least one of its layers, wherein the openings may be only at the bottom of the concave portions (Fig. 4a) [0031] or in both the convex portions and the concave portions, wherein openings in the convex portions allow additional breathability adjacent the skin [0030].
It would have been obvious to one of ordinary skill in the art at the time of invention to form openings in either or both of the elevated areas and the concave portions. One of ordinary skill in the art would have been motivated to increase air flow/permeability adjacent the skin [0030].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Both Cree et al. (U.S. Pub. No. 2007/0212545 A1) and Huang et al. (U.S. Pub. No. 2009/0221979 A1) teach nonwoven/film laminates used as topsheets having a skin-facing nonwoven layer and a lower perforated film layer, wherein Cree teaches this film is extrusion laminated via softening [0026, 0037, claim 27] and (micro)apertured, wherein the completed (composite) laminate may be further shaped [0048] and wherein Huang teaches the apertures of the perforated film layer can be included throughout including the protrusions (Fig. 9).
Carter (U.S. Patent No. 4,798,604) teaches a contoured film usable as a topsheet in an absorbent article, wherein the film contains raised elements (protrusions) having a number of smaller apertures distributed therein, wherein the area of the apertures is 0.1 mm2 to 1.0 mm2 and the number of raised areas is from 4 to 30 per cm2 (claims 1, 5, 7, 11), which the Examiner believes would be relevant for similarly designed elevated areas of Suzuki.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JEFFREY A VONCH whose telephone number is (571)270-1134. The Examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Frank J Vineis can be reached on (571)270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JEFFREY A VONCH/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        December 7th, 2022